
	
		I
		110th CONGRESS
		1st Session
		S. 1856
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 24, 2007
			 Referred to the Committee on the Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  make technical corrections to the new border tunnels and passages
		  offense.
	
	
		1.Offense
			(a)In generalChapter 27 of title 18, United States Code,
			 is amended by redesignating section 554 added by section 551(a) of the
			 Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295;
			 120 Stat. 1389) (relating to border tunnels and passages) as section
			 555.
			(b)Table of sectionsThe table of sections for chapter 27 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 554, Border tunnels and passages, and inserting the
			 following:
				
					
						555. Border tunnels and
				passages.
					
					.
			2.Criminal forfeitureSection 982(a)(6)of title 18, United States
			 Code, is amended by striking 554 and inserting
			 555.
		3.Directive to the United States sentencing
			 commissionSection 551(d) of
			 the Department of Homeland Security Appropriations Act, 2007 (Public Law
			 109–295; 120 Stat. 1390) is amended in paragraphs (1) and (2)(A) by striking
			 554 and inserting 555.
		
	
		
			Passed the Senate
			 July 23, 2007.
			NANCY ERICKSON,
			Secretary.
		
	
	
	
